MEMORANDUM **
Mohammed Nuruzzaman, a native and citizen of Bangladesh, petitions for review *691of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen deportation proceedings. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny in part and dismiss in part the petition for review.
The BIA acted within its discretion in denying Nuruzzaman’s motion as untimely because it was filed over two years after the BIA’s final removal order. See 8 C.F.R. § 1003.2(c)(2) (motion to reopen must be filed no later than 90 days after the final administrative decision was rendered).
We lack jurisdiction to review the BIA’s decision to not exercise its sua sponte authority to reopen Nuruzzaman’s case, and we are not persuaded by Nuruzzaman’s attempts to circumvent this jurisdictional bar. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002) (noting that “the decision of the BIA whether to invoke its sua sponte authority is committed to its unfettered discretion”) (italics and internal citations omitted).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.